DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, line 1, “comprising” should read “comprising:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 20190096582 and hereinafter Saito ‘582).
In regards to claim 1, Saito '582 discloses an electronic component comprising: a capacitor body (11 - FIG. 3; [0034]); a pair of external electrodes (12 - FIG. 3; [0034]) disposed on opposite end surfaces of the capacitor body, respectively (seen in FIG. 3); and a pair of metal frames (20 - FIG. 3; [0044]) connected to the pair of external electrodes, respectively (seen in FIG. 3 and described in [0055]), 
wherein a coefficient of thermal expansion of the pair of metal frames has a value (see [0047], noting that silver has a coefficient of thermal expansion, henceforth CTE, of 19 ppm/ºC) may be used as the primary component of the metal frames 20) between a coefficient of thermal expansion of the capacitor body (see [0039], noting that nickel (CTE = 12.8 ppm/ºC) or copper (CTE = 16.7 ppm/ºC) may be used as a primary component of the internal electrodes 11a, and barium titanate (CTE = 6-14 ppm/ºC) may be used as a primary component of the internal electrodes 11a, and barium titanate (CTE = 6-14 ppm/ºC) may be used as a primary component for the dielectric layers 11b, margin parts 11c & 11d; thus the capacitor body would be expected to have a CTE between 6 ppm/ºC and 16.7 ppm/ºC) and a coefficient of thermal expansion of a solder (Sn/Ag/Cu is a solder with a CTE of 21.5 ppm/ºC).

In regards to claim 2, Saito '582 further discloses wherein the coefficient of thermal expansion of the pair of metal frames is 18.4 ppm/ºC or more (see [0047], noting that silver has a CTE of 19 ppm/ºC).

In regards to claim 3, Saito '582 further discloses wherein the coefficient of thermal expansion of the pair of metal frames is 18.4 to 26.2 ppm/ºC (see [0047], noting that silver has a CTE of 19 ppm/ºC).

In regards to claim 4, Saito '582 further discloses wherein the capacitor body includes dielectric layers (11b - FIG. 2A; [0034]) and a plurality of internal electrodes (11a - FIG. 2A; [0034]) alternately disposed with each of the dielectric layers interposed therebetween (seen in FIG. 2A).

In regards to claim 5, Saito '582 further discloses wherein each of the pair of external electrodes includes: a head portion (portion of electrode 12 on leftward and rightward surfaces of body 11 as seen in FIG. 2A) disposed on one surface among the opposite end surfaces of the capacitor body (seen in FIG. 2A); and a band portion (portion of electrode 12 on upward and downward surfaces of body 11 as seen in FIGs. 1A & 1C) extending from the respective head portion onto portions of upper and lower surfaces and opposite side surfaces of the capacitor body that are connected to the opposite end surfaces of the capacitor body (seen in FIGs. 1A & 1C).

In regards to claim 6, Saito '582 further discloses wherein each of the pair of metal frames includes: a connection portion (21 - FIG. 3; [0044]) connected to the respective head portion (seen in FIG. 3); and a mounting portion (22 - FIG. 3; [0044]) bent at and extending from a lower end of the respective connection portion (seen in FIG. 3).

In regards to claim 7, Saito '582 further discloses wherein the mounting portion of a first metal frame (leftward metal frame 20 as seen in FIG. 3) among the pair of metal frames extends toward the mounting portion of a second metal frame (rightward metal frame 20 as seen in FIG. 3) among the pair of metal frames positioned on an opposite side to the mounting portion of the first metal frame (seen in FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito ‘582 in view of Park et al (US 20190008036 and hereinafter Park ‘036).
In regards to claim 8, Saito '582 fails to explicitly disclose wherein each connection portion has at least one through-hole formed therein.
Park '036 discloses wherein each connection portion (41 - FIG. 8; [0072]) has at least one through-hole (44a - FIG. 8; [0075]) formed therein (seen in FIG. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Saito '582 such that each connection portion has at least one through-hole formed therein, as taught by Park '036, in order to disperse and suppress stress due to piezoelectric vibrations transferred from the capacitor body to reduce transferred vibrations, resulting in a reduction in acoustic noise ([0080]).

Claims 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20150187495 and hereinafter Maeda ‘495) in view of Suh (US 20070034305 and hereinafter Suh ‘305).
In regards to claim 9, Maeda '495 discloses a board having an electronic component, comprising: a circuit board (60 - FIG. 11; [0053]) having a plurality of electrode pads (64 - FIG. 11; [0073]) disposed on an upper surface thereof (seen in FIG. 11); 
an electronic component (10 - FIG. 11; [0051]) mounted on the circuit board (seen in FIG. 11) and including a pair of metal frames (32 - FIG. 11; [0061]) connected to the plurality of electrode pads, respectively (seen in FIG. 11); and 
solders (52 - FIG. 11; [0073]) connecting the plurality of electrode pads to the pair of metal frames, respectively (seen in FIG. 11), 
wherein the electronic component further includes: a capacitor body (26 - FIG. 11; [0053]); and a pair of external electrodes (22 - FIG. 11; [0053]) disposed on opposite end surfaces of the capacitor body, respectively (seen in FIG. 11), and connected to the pair of metal frames, respectively (seen in FIG. 11), and 
a coefficient of thermal expansion of the pair of metal frames has a value (see [0084], noting that silver (CTE = 19 ppm/ºC) may be used as the primary component of the metal frames 30) between a coefficient of thermal expansion of the capacitor body (see [0055] & [0056], noting that nickel (CTE = 12.8 ppm/ºC) may be used as a primary component of the internal electrodes, and barium titanate (CTE = 6-14 ppm/ºC) may be used as a primary component for the dielectric layers; thus the capacitor body would be expected to have a CTE between 6 ppm/ºC and 14 ppm/ºC) and a coefficient of thermal expansion of the solders (solders inherently have a coefficient of thermal expansion). Maeda '495 fails to explicitly disclose the coefficient of thermal expansion of the pair of metal frames having a value between the coefficient of thermal expansion of the capacitor body and the coefficient of thermal expansion of the solders.
Suh '305 discloses using Sn-8.8Zn as a solder (CTE = 20.88 ppm/ºC). Thus, Maeda '495 as modified by Suh '305 discloses the coefficient of thermal expansion of the pair of metal frames having a value between the coefficient of thermal expansion of the capacitor body and the coefficient of thermal expansion of the solders.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Maeda '495 such that the coefficient of thermal expansion of the pair of metal frames having a value between the coefficient of thermal expansion of the capacitor body and the coefficient of thermal expansion of the solders, as taught by Suh '305, in order to for the thermal strain generated during cooling to accumulate across a smaller temperature differential than traditional lead-free solders ([0015]).

In regards to claim 10, modified Maeda '495 further discloses wherein each of the pair of external electrodes includes: a head portion (Maeda '495: 22a - FIG. 2; [0059]) disposed on one surface among the opposite end surfaces of the capacitor body (seen in FIG. 2 and described in [0059]); and a band portion (22b - FIG. 2; [0059]) extending from the respective head portion onto portions of upper and lower surfaces and opposite side surfaces of the capacitor body that are connected to the opposite end surfaces of the capacitor body (seen in FIG. 2 and described in [0059]).

In regards to claim 11, modified Maeda '495 further discloses wherein each of the pair of metal frames includes: a connection portion (Maeda '495: 32 - FIG. 2; [0061]) connected to the respective head portion (seen in FIG. 2); and a mounting portion (34 - FIG. 2; [0061]) bent at and extending from a lower end of the respective connection portion (seen in FIG. 2).

In regards to claim 16, modified Maeda '495 further discloses wherein the coefficient of thermal expansion of the pair of metal frames is 18.4 ppm/ºC or more (see [0084], noting that silver has a CTE of 19 ppm/ºC).

In regards to claim 17, modified Maeda '495 further discloses wherein the coefficient of thermal expansion of the pair of metal frames is 18.4 to 26.2 ppm/ºC (see [0084], noting that silver has a CTE of 19 ppm/ºC).

In regards to claim 18, modified Maeda '495 further discloses wherein the capacitor body includes dielectric layers and a plurality of internal electrodes alternately disposed with each of the dielectric layers interposed therebetween (described in [0055] & [0056]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda ‘495 in view of Suh ‘305 as applied to claim 11 above, and further in view of Park ‘036.
In regards to claim 12, Maeda '495 as modified by Suh '305 fails to explicitly disclose wherein each connection portion has at least one through-hole formed therein.
Park '036 discloses wherein each connection portion (41 & 51 - FIG. 8; [0072] & [0076]) has at least one through-hole (44a - FIG. 8; [0075]) formed therein (seen in FIG. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Maeda '495 as modified by Suh '305 such that each connection portion has at least one through-hole formed therein, as taught by Park '036, in order to disperse and suppress stress due to piezoelectric vibrations transferred from the capacitor body to reduce transferred vibrations, resulting in a reduction in acoustic noise ([0080]).

In regards to claim 13, modified Maeda '495 further discloses wherein a portion of each solder (Park '036: 231 & 232 - FIG. 11; [0108]) passes through the at least one through-hole of the respective connection portion (seen in Park '036: FIG. 11) and extends onto an upper surface of the respective mounting portion (seen in Maeda '495: FIG. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Maeda '495 as modified by Suh '305 such that a portion of each solder passes through the at least one through-hole of the respective connection portion, as taught by Park '036, in order to effectively trap the solders and to suppress formation of solder fillets on the capacitor body and the first and second external electrodes ([0110]).

In regards to claim 14, modified Maeda '495 further discloses wherein the at least one through-hole is disposed closer to a lower end of the connection portion, that is connected to the respective mounting portion, than to an upper end of the connection portion (seen in Park '036: FIG. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the electronic component of Maeda '495 such that the at least one through-hole is disposed closer to a lower end of the connection portion, that is connected to the respective mounting portion, than to an upper end of the connection portion, as taught by Park '036, in order to effectively trap the solders and to suppress formation of solder fillets on the capacitor body and the first and second external electrodes ([0110]).

In regards to claim 15, modified Maeda '495 further discloses wherein the mounting portion of a first metal frame (leftward metal frame as seen in Maeda '495: FIG. 2) among the pair of metal frames extends toward the mounting portion of a second metal frame (rightward metal frame as seen in FIG. 2) among the pair of metal frames positioned on an opposite side to the mounting portion of the first metal frame (seen in FIG. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20190069411 - FIGs. 8 & 10
	US 20150114697 - FIGs. 4 & 6
Non-patent Literature Document entitled “Heat capacity, thermal conductivity, and thermal expansion of barium titanate-based ceramics.” – Figure 9
Non-patent Literature Document entitled “Engineering Materials” – pages 47-48 and 23.
Website: https://www.metallurgy.nist.gov/solder/clech/Sn-Ag_Other.htm#Coefficients
Non-patent Literature Document entitled “Thermophysical Properties of Sn-Ag-Cu Based Pb-Free Solders” – Figure 6
Non-patent Literature Document entitled “Database for Solder Properties with Emphasis on New Lead-free Solders” - page 29, Table 1.23

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848       

/David M Sinclair/Primary Examiner, Art Unit 2848